Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In addition to the art cited in the nonfinal, US Published Application 2018/0326233 to Staub was considered during examination.  Staub discloses using a spring to jump up the mouthpiece of an airbag in front of the user (para. 0014) or to spring the airbag out of the backpack (para. 0036).  However, it is not clear from Staub how this would be executed, as the disclosure of these elements is brief and is not illustrated.  Even if Staub were applied, it still fails to disclose the spring both (a) bringing the container from the closed position to the open position and (b) transporting the airbag out of the receiving space, as recited in claim 1.  Staub does not disclose a spring affixed to the wall material of the airbag, as recited in claim 19.  No other references were discovered that would have been properly combinable with the cited references to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734